DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 12/07/2021. Presently, claims 1-20 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because with regard to claim 7, the claims read on a signal which does not fit within a statutory class. One possible way to overcome this rejection would be to include the phrase “non-transitory computer readable…”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2005/0130725 to Creamer in view of US Patent No. 9,839,809 to Wohl.
	With regard to claim 1, Creamer discloses a computer-implemented method comprising: identifying, by analyzing video and statistical data of a real-world activity, a real-world scenario that is within a threshold similarity of the analyzed video and statistical data of the real-world activity (0026-0028); applying the real-world scenario to a game application that uses the real-world activity as a data source, the applying comprising altering a parameter governing a calculation of a physics engine, the physic engine simulating an object portrayed in the game application, the altered parameter affecting a motion of the object being simulated to increase a likelihood of a result consistent with the real-world scenario (0018; 0026-0028; 0043; 0045; 0048; as just one example, “For example, if a player is injured during the live sporting event 160, the live data input processor 165 can automatically generate suitable health parameters, fatigue characteristics, unavailability timers, and the like for that player. This data from the live data input processor 165 can be used by the gaming engine 120 to adjust the behavior and/or capabilities of a related virtual player in near 
	Creamer is not explicitly clear about analyzing audio data. However, Wohl teaches analyzing audio data including correlating that audio data to a real-world scenario that is within a threshold similarity of the audio data (col. 42, lines 46-50; col. 42, line 54 – col. 43, line 16; col. 44, lines 21-42).
	With regard to claim 2, the combination of Creamer and Wohl teaches that the video, audio and statistical data comprises data of a player participating in the real-world activity (Creamer at 0018; 0026-0028; 0043; 0045; 0048; Wohl at col. 42, lines 46-50; col. 42, line 54 – col. 43, line 16; col. 44, lines 21-42).
	With regard to claim 3, Creamer discloses that the applying the real-world scenario to the game application further comprises adjusting a set of player capability data of the game application, the set of player capability data simulating, within the game application, a capability of a player participating in the real-world activity (0024; 0027).
	With regard to claim 5, Creamer discloses that the applying the real-world scenario to the game application further comprises adjusting an output of a user interface of the game application, the adjusted output intended to alter an experience of a gamer using the game application (0027; 0045; 0048).
	Claims 7-11 are claims that mirror claims 1-5 and are rejected in like manner.
	With regard to claim 13, Creamer discloses that the stored program instructions are stored in the at least one of the one or more storage media of a local data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (fig. 1 wherein even if it is found that the entirety of the program must be downloaded rather than just events, the fact that Creamer clearly discloses that data can be downloaded would make it 
	With regard to claim 14, Creamer discloses that the store program instructions are stored in the at least one of the one or more storage media of a server data processing system, and wherein the stored program instructions are downloaded over a network to a remote data processing system for user in a computer readable storage device associated with the remote data processing system (fig. 1; 0021).
	With regard to claim 15, Creamer discloses that the computer program product is provided as a service in a cloud environment (fig. 1; 0021).
	Claims 16-21 are mirrors of claims 1-5 and are rejected in like manner.
	It would have been obvious to one of ordinary skill in the art at the time this application was effectively filed to combine the teachings of Wohl with the disclosure of Creamer so that additional details about the game could be input into the virtual environment, such as when there are certain official whistles, a snap etc. (See Wohl at col. 44, lines 21-42). 
Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Creamer in view of Wohl as applied to claims 1 and 7 above, and further in view of US Patent Application Publication No. 2018/0132776 to Flickinger.
 	With regard to claims 6 and 12, Creamer does not appear to explicitly disclose analyzing video, audio, and statistical data of a gamer. However, Flickinger teaches identifying, by analyzing video, audio, and statistical data of a gamer using the game application a gamer scenario that is within a threshold similarity of the analyzed video, audio, and statistical data of the gamer; and applying the gamer scenario to the game application, the applying comprising adjusting an output of a user interface of the game application, the adjust output intended to alter a sentiment of the gamer (figs. 1, 5B; 0010; 0045-0046; 0087).
Flickinger with the disclosure of Creamer in order for a gamer to determine how the present game is affecting them and thus need to relax their tension and/or anger (See Flickinger at Fig. 5B).
Response to Arguments
With regard to the rejection based upon 35 USC 101, Applicant suggests that the specification should be read into the claim. However, as is well understood in the patent community it is the claims that matter. As mentioned before, Applicant can simply overcome this rejection by putting in the words “non-transitory computer readable medium” which has become an industry standard in the patent community. Applicant has amended claim 16 and the rejection is withdrawn based upon the amendment.
Applicant’s argument related to the prior art is best found stating, “Further in the player injury case, the reference discloses generating parameters for the player and using this data to adjust the behavior and/or capability of a related virtual player – not an object,” (Arguments, page 9, emphasis in original). However this fails for two reasons. First, this is all related to a video game, that is nothing in the video game is ACTUALLY a real individual, or in other words, everything in the video game can be considered to be an object. Therefore a computer generated player in a video game can be considered to be an object. Secondly, even if it is found that a video game character cannot be considered to be an object, Applicant admits, on the record, that Creamer explicitly discloses that an injury affects a “capability of a related virtual player.” Using an example, an uninjured player may be able to kick a soccer ball 25 feet, however, one with a sprained ankle may now only be able to kick the ball 20 feet, thus a calculation is altered. While this specific example is not given in Creamer clearly such a capability is understood by one of ordinary skill in the art when reading Creamer. Therefore, Applicant’s arguments are not found to be convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jay Trent Liddle/Primary Examiner, Art Unit 3715